Title: From John Adams to John Quincy Adams, 13 July 1820
From: Adams, John
To: Adams, John Quincy



My Dear Son
Montezillo July 13th. 1820

Inclosed is a letter, and an account from Mr. Gales for the National Intelligencer— I am very loth to trouble you—and I must beg the favour of you to pay Mr. Gales his account and take his receipt and his Certificate—My subscription is stoped—for I hereby request, and Order, that it may be stoped—for I never read it—I am overwhelmed with a Cart-load of Newspapers for which I never subscribed—and am frequently dunned with little accounts and demands of pay for papers which are of no use to me—or mine—to these demands I am determined to put a stop And the National Intelligencer I will never again receive—I will repay you the money when you come here as I expect in August—or I will deduct if from my quarterly draft—
do not I pray you disappoint me of your visit this summer—Love where Love is due— / from your affectionate /  Father—
John Adams
P.S. be Paremtory in stoping the subscription

